In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Copertino, J.), dated June 29, 1990, as denied her cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the defendant’s cross motion for summary judgment dismissing the complaint is granted.
The evidence submitted by the defendant in admissible form (see, Pagano v Kingsbury, 182 AD2d 268) was sufficient to establish her entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). In response to the defendant’s showing that the plaintiffs had failed to establish serious physical injury, the plaintiffs’ principal submission consisted of the unsworn medical report of the injured plaintiff’s treating chiropractor. In light of the plaintiffs’ failure to submit evidence in admissible form sufficient to create material questions of fact, the defendant’s cross motion should have been granted (see, Pagano v Kingsbury, supra; see also, Licari v Elliott, 57 NY2d 230). Thompson, J. P., Harwood, Balletta, Rosenblatt and Fiber, JJ., concur.